BELSOME, J.,
concurs with reasons.
hi respectfully concur with the majority’s opinion but write separately to further discuss the eo-mingling of duties by the Board’s independent counsel. Although the independent counsel’s role was designed to be one that assisted the Board in conducting the hearing in a fair and expeditious manner, the record indicates his duties far exceeded that role. Throughout the hearing the independent counsel regularly took over the questioning of witnesses eliciting testimony adverse to Dr. Haygood; and while questioning Dr. Hay-good he became antagonistic and argumentative. A reading of the hearing transcripts leaves one to believe that he was working as co-counsel with the Board’s attorney rather than |2independent counsel. For these reasons I concur with the conclusions reached by the majority opinion.